     1:19-cv-03463-SAL      Date Filed 12/12/19     Entry Number 1       Page 1 of 19




                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                                   AIKEN DIVISION


                                              C/A NO: 1:19-cv-3463-JMC

Deborah M. Hutto

          Plaintiff                                        COMPLAINT
                                                       (Jury Trial Requested)
vs.

Regional Management Corp. d/b/a
Regional Finance

          Defendant




        Debra M. Hutto (“Hutto” or “Plaintiff”) files this Complaint against Regional
Management Corp. d/b/a Regional Finance (“Regional” or “Defendant”). The Plaintiff
respectfully shows the Court the following:


                                    JURISDICTION

1.      The Plaintiff is a resident of Edgefield County, South Carolina. Her address is

512 Stephens Mill Drive, North Augusta, SC 29860.

2.      The Defendant is a lender operating under the name “Regional Finance” that

provides installment loan products to South Carolina consumers like Plaintiff.

3.      Defendant is incorporated in Delaware and Defendant’s principal place of

business is located at 979 Batesville Rd. Ste B, Greer, SC 29651.

4.      Jurisdiction and venue is proper in Aiken County because the underlying loan was

created at Regional's office located at 404 E. Martintown Rd, Suite D, North Augusta, SC

                                              1
     1:19-cv-03463-SAL      Date Filed 12/12/19       Entry Number 1        Page 2 of 19




29841. Also, the allegedly improper telephone calls were made primarily, if not

exclusively, from the Aiken County branch office of Defendant.

5.      The basis for federal court jurisdiction is a federal question under the Telephone

Consumer Protection Act, 47 U.S.C. § 227 et seq.

                                  FACTUAL ALLEGATIONS

6.      The Plaintiff re-alleges and reasserts the information alleged in the preceding

paragraphs as if repeated verbatim.

7.      On or about December 12, 2016, Plaintiff’s counsel Stone Law Firm contacted

Regional Finance and informed Regional Finance that Plaintiff had retained Stone Law

Firm and that Stone Law Firm was representing Debora Hutto in bankruptcy matters.

8.      From that point forward, Regional Finance knew or should have known not to

contact the Plaintiff because she was represented by Stone Law Firm.

9.      However, the Defendant continued to contact Plaintiff directly instead of through

her attorney.

10.     Upon information and belief, based on records provided by the Defendant, from

December 14, 2016, after the Defendant was put on notice that the Plaintiff was

represented by counsel, until March 31, 2017, the Defendant contacted the Plaintiff at

least fifty-five (55) times. The Plaintiff actually believes that the Defendant contacted her

more frequently than Defendant's records indicate.

11.     The Plaintiff, through counsel, sent a complaint letter to the South Carolina

Department of Consumer Affairs on March 28, 2017, informing them of the Defendant's

repeated consumer violations.



                                              2
  1:19-cv-03463-SAL         Date Filed 12/12/19      Entry Number 1       Page 3 of 19




12.    Plaintiff’s complaint was given the complaint number C17-00964 and was

investigated by Mr. Steve Graham of the South Carolina State Board of Financial

Institutions Consumer Finance Division.

13.    Mr. Graham provided the Plaintiff with a copy of his report on April 12, 2017.

14.    Mr. Graham’s report states during his investigation he spoke with the Defendant’s

Manager, Hough Dockins. Mr. Graham informed Hough Dockins “that if a creditor seeks

to communicate with a consumer who is represented by an attorney when such fact is

known to the creditor, a court of law may consider this type of activity as harassment.”

15.    The Defendant provided the South Carolina Department of Consumer Affairs

with records of the Plaintiff’s account from 9/03/16 through 5/01/17.

16.    Per the records sent by Regional Finance to the South Carolina Department of

Consumer Affairs and the Plaintiff’s call logs, the Defendant contacted the Plaintiff at

least fifty-five times after the Defendant knew or should have known the Plaintiff was

represented by counsel.

17.    Per the records sent by Regional Finance to the South Carolina Department of

Consumer Affairs and the Plaintiff’s call logs, after Defendant knew or should have

known the Plaintiff was represented, the Defendant contacted the Plaintiff multiple times

in in a twenty-four hour period causing her phones to repeatedly ring on at least nineteen

occasions after the Defendant knew or should have known the Plaintiff was represented

by counsel.

18.    Per the records sent by Regional Finance to the South Carolina Department of

Consumer Affairs and the Plaintiff’s call logs, the Defendant contacted the Plaintiff



                                             3
  1:19-cv-03463-SAL         Date Filed 12/12/19      Entry Number 1         Page 4 of 19




multiple times in in a twenty-four hour period causing her phones to repeatedly ring on at

least seventeen occasions before December 12, 2016.

19.    Upon information and belief, the Defendant contacted the Plaintiff multiple times

in in a twenty-four hour period causing her phones to repeatedly ring on at least thirty-six

occasions.

20.    Of the occasions on which the Defendant contacted the Plaintiff more than once

in a twenty-four hour period causing her phones to repeatedly ring, the Defendant

contacted the Plaintiff three or more than three times in one day on fourteen occasions

and more than four times on one day on three occasions and more than five times in one

day on two occasions.

21.    Per the records sent by Regional Finance to the South Carolina Department of

Consumer Affairs, the Defendant contacted the Plaintiff six times in one day on March

29, 2017. This was just one day after Plaintiff’s counsel called the Defendant to tell the

Defendant they should not call the Plaintiff because she was represented.

22.    This was not the first time the Defendant repeatedly harassed the Plaintiff in one

day. On November 29, 2016, per the records sent by Regional Finance to the South

Carolina Department of Consumer Affairs, the Defendant contacted the Plaintiff seven

times in a single day.

23.    The Plaintiff’s voicemail logs represent that at least thirteen voicemails were left

by Regional Finance from December 6, 2016 to February 7, 2017 alone.




                                             4
  1:19-cv-03463-SAL          Date Filed 12/12/19      Entry Number 1       Page 5 of 19




24.    Regional Finance also called the Plaintiff’s place of work and her family members

or references on multiple occasions after the Defendant was put on notice that the

Plaintiff was represented.

25.    Upon information and belief, the Defendant called the Plaintiff’s place of work

after the Defendant was put on notice that the Plaintiff was represented at least six times.

26.    The records sent by the Defendant to the South Carolina Department of Consumer

Affairs indicate the Defendant knew Stone Law Firm represented the Plaintiff. Some of

the notations on the Defendants records include the following:

           a. On 12/14/16 the account notes state, “DS LEFT MESSAGE SEE WHO

               ATT IS. FOR BANKRUPSY”.

           b. On 2/08/17 the account notes state, “DS HAS AN ATT. DANIEL STONE

               1803 407 6565 NO CASE NUMBER YET WILL CALL BACK END OF

               WEEK…”

           c. On 2/15/17 the account notes state, “DS LEFT MESS ATT TO CAL

               ABOUT CASE NUMBER.”

           d. On 2/16/17 the account notes state, “DS CALLED ATT WAITING OWN

               CASE NUMBER…”

           e. On 2/20/17 the account notes state, “DS WAITING OWN CASE”.

           f. On 2/21/17 the account notes state, “DS WAITING OWN CASE

               NUMBER”.

           g. On 2/27/17 the account notes state, “DS NOT HAVE CASE NUMBER

               YET.”



                                             5
  1:19-cv-03463-SAL         Date Filed 12/12/19       Entry Number 1        Page 6 of 19




             h. On 3/05/17 the account notes state, “HD STILL WAITING ON CASE

                NUMBER.”

             i. On 3/13/17 the account notes state, “DS SHE HAS NO CASE NUMBER

                NOT PD ATT. ANYTHING YET”.

             j. On or about 3/24/17 or 3/28/17 the account notes state, “DS MR STONE

                WANTED TO KNOW WHY WE CALLED HER SO MUCH SAID

                UNTIL WE GET CASE NUMBER WE WILL CONTINUE TO CALL

                SHE HAS NOT PAID ANYTHING TO ATT DANIEL STONE…”

27.    The Defendant’s records indicate the Defendant knew the Plaintiff had an

attorney on December 14, 2016. This was two days after Plaintiff’s counsel called the

Defendant to inform them that the Plaintiff was represented by Stone Law Firm.

28.    The notes included in the records provided by Regional Finance to the South

Carolina Department of Consumer Affairs clearly indicate that the Defendant was aware

the Plaintiff had an attorney on February 8, 2017.

29.    From 2/08/17 until 5/1/17 the Defendant contacted the Plaintiff at least twenty-

one times.

30.    The Plaintiff, her attorney, and her attorney’s staff talked to Regional Finance on

multiple occasions. Plaintiff and Plaintiff’s counsel are of the belief that they spoke to the

Defendant on more occasions than are listed in Defendant’s records. Plaintiff’s counsel

spoke to an employee of the Defendant named Donna. Donna was almost always the

employee that called the Plaintiff. Plaintiff’s counsel made it explicitly clear to Donna on

more than one occasion that Stone Law Firm represented Plaintiff.



                                              6
  1:19-cv-03463-SAL         Date Filed 12/12/19       Entry Number 1       Page 7 of 19




31.    On one occasion, at or about 1:41 P.M. on March, 28th 2017, Plaintiff’s counsel

called Regional Finance and asked Donna why the Defendant continued to call the

Plaintiff. Plaintiff’s counsel made it clear that Plaintiff retained Stone Law Firm and

Donna told Plaintiff’s counsel she “HAD” to continue calling until she had a case

number. Plaintiff’s counsel has notes to corroborate this conversation as well as an email

Plaintiff’s counsel sent to a colleague that will confirm the time, date and substance of

such conversation. The Plaintiff and her counsel would like to stress to the Court that

Donna was never rude to the Plaintiff or the Plaintiff’s counsel. Donna was very

respectful and professional each time the Plaintiff or Plaintiff’s counsel spoke to her.

32.    After Plaintiff’s counsel called the Defendant on March 28, 2017 and told the

Defendant again that the Plaintiff was represented by Stone Law Firm, the Defendant

contacted the Plaintiff at least eleven times. On March 29, 2017, the day after Plaintiff’s

counsel spoke with Defendant’s employee Donna, the Defendant called the Plaintiff six

times in a single day.

33.    Defendant’s employee Donna Spence also called the Plaintiff at her place of work

on December 23, 2016 and at her home on December 27, 2016 from her personal cell

phone number (803) 270-0111.

34.    On December 23, 2016, at or about 11:00 or 12:00, the Plaintiff’s work phone

rang. The Plaintiff’s co-worker answered the call, the caller said she was a friend of the

Plaintiff’s that worked at a bank and asked to speak with the Plaintiff. The Plaintiff

thought this was strange bur answered the phone. The caller was actually Donna from

Regional. Donna told the Plaintiff that she lied about her identity when she called so the



                                              7
  1:19-cv-03463-SAL          Date Filed 12/12/19       Entry Number 1        Page 8 of 19




Plaintiff wouldn't get into trouble. The Plaintiff believes this was a lie and that Donna just

wanted to get the Plaintiff on the phone. The Plaintiff told Donna that she had retained an

attorney on December 12, 2016 and was filing bankruptcy. The Plaintiff gave Donna the

name, phone number, and address of her attorney. Donna told the Plaintiff that she had

already called the Plaintiff’s attorney but there was no case number and without a case

number her company would make her continue to call. The Plaintiff was frustrated and

told Donna something to the effect of, “that’s why I paid an attorney!” Donna then told

the Plaintiff that if she could come up with $50 the Plaintiff’s account would be good

until January and the Plaintiff wouldn't have to worry about the Defendant calling her.

35.    The records provided by the Defendant to the Department of Consumer Affairs

state the Plaintiff had not paid her attorney. This statement is false. The Plaintiff paid her

attorney on December 12, 2016, the day she retained Stone Law Firm and the day Stone

Law Firm called the Defendant to put them on notice that the Plaintiff was represented.

At no time during the course of the representation did Plaintiff or Plaintiff’s counsel state

that the Plaintiff had not yet paid her attorney. Furthermore, it is not necessary that the

Plaintiff pay any sum to her counsel to begin the attorney-client relationship or be

considered represented by the Defendant.

36.    The Plaintiff has attempted to reach an amicable settlement with the Defendant

but these attempts have been unsuccessful. Because the Defendant has not been willing to

resolve this issue without litigation, this complaint follows.

                           FIRST CAUSE OF ACTION
                     VIOLATIONS OF THE SOUTH CAROLINA
                        CONSUMER PROTECTION CODE



                                              8
  1:19-cv-03463-SAL        Date Filed 12/12/19      Entry Number 1        Page 9 of 19




37.    The Plaintiff re-alleges and reasserts the information alleged in the preceding

paragraphs as if repeated verbatim.

38.    The South Carolina Consumer Protection Code (“SCCPC”) can be found at S.C.

Code § 37-1-101 et seq.

39.    The Plaintiff is a “consumer” as defined at S.C. Code § 37-1-201.

40.    The Defendant is a “creditor” as defined at S.C. Code § 37-1-201.

41.    The loan that Defendant made to Plaintiff is a “consumer loan” as defined at S.C.

Code § 37-3-104 and a “consumer credit transaction” as defined at S.C. Code § 37-1-201.

42.    S.C. Code § 37-5-108 prohibits unconscionable conduct when collecting a debt in

regards to a consumer credit transaction.

43.    The Plaintiff informed the Defendant that she retained Stone Law Firm on

December 12, 2016.

44.    The records provided by the Defendant to the South Carolina Department of

Consumer Affairs show the Defendant knew the Plaintiff was represented. On December

14, 2016, Defendant’s records indicate Defendant knew Plaintiff had retained counsel

and was planning on filing bankruptcy. The Defendant’s records again affirmatively

indicate the Defendant knew the Plaintiff retained counsel on February 8, 2017. The

Defendant’s records clearly state the Plaintiff “HAS AN ATT. DANIEL STONE.” On

March 8, 2017 the Defendant’s records indicate that all “PAPERS MUST BE SENT TO

THE ATTORNEY’S OFFICE.” This is more evidence the Defendant knew the Plaintiff

was represented and the Defendant knew that they should not be contacting the Plaintiff.




                                            9
 1:19-cv-03463-SAL         Date Filed 12/12/19      Entry Number 1       Page 10 of 19




Further evidence that the Defendant knew Stone Law Firm represented the Plaintiff is

provided in paragraph 26 above.

45.    The Defendant had actual knowledge the Plaintiff was represented by Stone Law

Firm. The Plaintiff informed the Defendant that she was represented and the Defendant

spoke with the Plaintiff’s Attorney on multiple occasions. During such conversations, it

was clearly established Stone Law Firm represented the Plaintiff regarding her debt to the

Defendant and that the Defendant was prohibited from contacting the Plaintiff.

46.    The Defendant disregarded these multiple warnings and continued to contact the

Plaintiff by telephone and mail after they knew or should have known the Plaintiff

obtained representation. The Defendant also contacted the Plaintiff’s friends and family

members as well as her place of work after the Defendant knew or should have known

Stone Law Firm represented the Plaintiff.

47.    It is a violation of Sec. 37-5-108(5)(b)(ii) of the South Carolina Consumer

Protection Code when a creditor contacts a consumer attempting to collect a consumer

credit transaction debt when the creditor knows the consumer is represented by an

attorney.

48.    The Defendant also contacted the Plaintiff multiple times within a 24 hour time

period on more than one occasion. The Defendant contacted the Plaintiff up to seven

times in a single 24 hour time period. Multiple contacts in a 24 hour period, causing the

Plaintiff’s telephone to repeatedly ring, is a violation of the South Carolina Consumer

Protection Code, Sec. 37-5-108(5)(b)(vii), for every time the Defendant contacted the

Plaintiff more than once within a 24 hour time period.



                                            10
  1:19-cv-03463-SAL         Date Filed 12/12/19      Entry Number 1        Page 11 of 19




49.    In addition to the harassing contacts by the Defendant to the Plaintiff, the

Defendant contacted the Plaintiff’s friends and family on multiple occasions after the

Defendant knew, or should have known, that the Plaintiff had retained Stone Law Firm.

This is an additional violation of the South Carolina Consumer Protection Code, Sec. 37-

5-108(5)(b)(iv).

                             SECOND CAUSE OF ACITON
                                  NEGLIGENCE

50.    The Plaintiff re-alleges and reasserts the information alleged in the preceding

paragraphs as if repeated verbatim.

51.    The Defendant acted negligently in handling the Plaintiff’s account.

52.    The Defendant had a duty not to contact the Plaintiff after the Plaintiff retained

Stone Law Firm. This duty is created by law.

53.    The Defendant breached that duty by repeatedly contacting and harassing the

Plaintiff despite knowing Plaintiff was represented by Stone Law Firm.

54.    The Defendant's improper contact is the actual and proximate cause of actual

damages suffered by the Plaintiff, and the Plaintiff incurred significant harm as a result of

the Defendant's breach of its duty to Plaintiff.

55.    The Plaintiff has suffered severe psychological and medical injuries as a direct

result of the repeated improper contact by the Defendant. These injuries are reflected in

her medical diary and can be corroborated by family members who witnessed how the

Defendant’s actions affected her and by doctors who treated her for the injuries caused by

the Defendant. The Plaintiff has been forced to visit her Primary Care Physician on




                                             11
 1:19-cv-03463-SAL         Date Filed 12/12/19       Entry Number 1       Page 12 of 19




multiple occasions and various specialists because of the injuries caused by the

Defendant’s actions.

56.    The Plaintiff has been battling with depression and anxiety ever since the

Defendant started making calls. Her anxiety and depression has only gotten worse as the

calls became more and more frequent.

57.    The Plaintiff was prescribed various anxiety and anti-depressant medications as

well as blood pressure medication as a result of the Defendant’s harassment.

58.    The Defendant's continued harassment caused the Plaintiff to suffer extreme

stress and anxiety causing inflammation in the stomach.

59.    The Defendant’s continued harassment also caused the Plaintiff to suffer from

insomnia for which she has been prescribed medication and she has also been forced to

take several over the counter medications to help her sleep.

60.    Additionally, Plaintiff has been forced to miss a substantial amount of work time

because of the injuries caused by Regional Finance. She had to take work off for doctor

visits and has been forced to take time off of work because the stomach pain became so

great she was unable to get out of bed. This stomach pain started in January 2017 and is

directly correlated to stress and anxiety which resulted from the Defendant’s continued

harassment. Because of this stomach pain the Plaintiff has missed 85 hours without pay

being only straight time and 145.5 hours without pay resulting in the loss of at least

$5,115.78 in wages.

61.    The Plaintiff’s medical diary further details multiple panic and anxiety attacks,

her battles with anger and fear when going to stores that share a parking lot with Regional



                                            12
  1:19-cv-03463-SAL          Date Filed 12/12/19        Entry Number 1        Page 13 of 19




Finance's office location, as well as “freak outs” every time the phone rings. The Plaintiff

developed a fear of the phone ringing because every time it did she knew it was the

Defendant and they were going to harass her no matter what she told them. The Plaintiff

also suffered panic attacks from the Defendant's continued calls. The Plaintiff has

described the continued harassment by Regional Finance as “stalking” and has stated she

felt Regional Finance was “out to get her regardless of the laws they have been

breaking”.

62.     Because the Defendant continued to harass the Plaintiff after she asked them not

to contact her, and the Defendant was warned not to contact her any more by her

attorney, the Plaintiff has also lost faith in legal system, the laws of this state, the

protections she is statutorily provided, and her attorney.

63.     The Defendant has also caused the Plaintiff to be severely embarrassed around a

number of individuals as well. She is embarrassed to talk to her friends who are

constantly called by the Defendant. She is embarrassed every time she talks to her family

because every time she does her family members tell her how many times Regional

Finance called. The same is true in regards to her friends. Her friends have become

annoyed by the continued calls and this situation has caused the Plaintiff to lose close

personal friends of many years. As if constantly calling the Plaintiff as well as her friends

and family was not enough, now the Plaintiff is also embarrassed to go to work. She is

embarrassed to go to work because the Defendant has also called her supervisor's office.

64.     The Defendant has made the Plaintiff feel like she is being attacked from every

angle in all aspects of her life. She no longer feels safe at home, has lost long-time



                                               13
  1:19-cv-03463-SAL          Date Filed 12/12/19      Entry Number 1         Page 14 of 19




friends, and cannot even talk to her family about these issues because frankly they are fed

up with the constant calls from the Defendant also. The Plaintiff has felt helpless because

she can not get the calls to stop and also felt let down by her attorney because even after

retaining Stone Law Firm the Defendant’s harassment got worse.



                      THIRD CAUSE OF ACTION
      INTENTIONAL/NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

65.     The Plaintiff re-alleges and reasserts the information alleged in the preceding

paragraphs as if repeated verbatim.

66.     Defendant intentionally or recklessly inflicted severe emotional distress to the

Plaintiff as a result of its conduct.

67.     If the conduct by the Defendant was not intentional, it was at least negligent.

68.     The conduct of the Defendant was extreme and outrageous. The conduct of the

Defendant is regarded as atrocious and utterly intolerable in a civilized community. It is

atrocious for a creditor to call an individual seven times in a single day. It is atrocious for

a creditor to call an individual in an attempt to collect a debt two times on the day before

Thanksgiving and two times on the day after Thanksgiving, three times on the day before

and after Christmas, and six times the day after the Plaintiffs attorney called the creditor

to remind them, for at least the fourth time, that the Plaintiff was represented so they

should not be calling her.

69.     It was foreseeable the Defendant’s conduct would cause Plaintiff emotional

distress.




                                              14
 1:19-cv-03463-SAL         Date Filed 12/12/19      Entry Number 1        Page 15 of 19




70.    The Defendant’s actions are the actual and proximate cause of the Plaintiff’s

emotional distress.

71.    The emotional distress suffered by the Plaintiff was severe.

72.    The Plaintiff has suffered severe psychological and medical injuries as a direct

result of the continual harassment by the Defendant .The Plaintiff reasserts the injuries

stated in paragraphs 51-60 that she suffered as a result of the Defendant’s continued

harassment. Specifically, her battle with anxiety; depression; panic attacks; high blood

pressure; “freak out’s”; anger; embarrassment with her friends, family, co-workers, and

supervisors; and insomnia. Evidence of this severe emotional damage can be proven by

her multiple doctor visits, prescribed medications, her medical diary, and witness

statements by friends and family.



                  FOURTH CAUSE OF ACITON
VIOLATION OF THE SOUTH CAROLINA UNFAIR TRADE PRACTICES ACT

73.    The Plaintiff re-alleges and reasserts the information alleged in the preceding

paragraphs as if repeated verbatim.

74.    The South Carolina Unfair Trade Practices Act (“SCUTPA”) can be found at S.C.

Code § 39-5-10 et seq.

75.    The Defendant engaged in unfair trade practices by continually making harassing

calls to the Plaintiff after she retained Stone Law Firm to represent her in bankruptcy

proceedings.

76.    The unlawful trade practices engaged in by the defendant had an adverse impact

on the public interest and have a potential for repetition. The Defendant's own procedures


                                            15
  1:19-cv-03463-SAL         Date Filed 12/12/19       Entry Number 1        Page 16 of 19




created a potential for repetition of the unfair and deceptive acts. Allowing the Defendant

to continue these unlawful trade practices would be offensive to public policy, immoral,

unethical and oppressive to other similarly situated South Carolina Consumers.

77.    The records provided by the Defendant to the South Carolina Department of

Consumer Affairs provide proof the Defendant’s procedures create a potential for the

Defendant’s unlawful actions to be repeated. Specifically, on February 9, 2017 the

Defendant’s records provide, “IF DOES NOT PAY OR FILE BANKRUPTCY BY

02/17/17, RESEND FOR LEGAL APPROVAL JD 02/09/17”. Once a debtor retains

counsel, then a creditor is prohibited by law from contacting the debtor directly. The

Defendant’s procedures are to continue to harass a debtor if they do not file bankruptcy

by a certain date that they themselves make up. Further evidence that the Defendant’s

procedures create a potential for repetition are the statements made by the Defendant’s

employees to Plaintiff’s counsel that they “HAD” to call the Plaintiff until they received

a bankruptcy case number. This policy is stated plainly in the Defendant’s records on

March 28, 2017.

78.    The Plaintiff suffered actual, ascertainable damages as a result of the Defendant’s

use of the unlawful trade practices. As indicated earlier, the Plaintiff has suffered

significant emotional distress as a result of the harassing calls made by the Defendant, in

addition to economic damages.

79.    The Defendant has shown repeated disregard for consumer protection laws in

both this case and on previous occasion. The Plaintiff asks this court to take action




                                             16
  1:19-cv-03463-SAL         Date Filed 12/12/19       Entry Number 1        Page 17 of 19




against the Defendant because they are clearly unwilling to adhere to the State’s

consumer protection laws.



                      FIFTH CAUSE OF ACITON
      VIOLATION OF THE TELEPHONE CONSUMER PROTECTION ACT



80.     The Plaintiff re-alleges and reasserts the information alleged in the preceding

paragraphs as if repeated verbatim.

81.     The Plaintiff asserts, as a matter of law, notice of representation revokes consent

to receive calls from a debt collector since it is illegal in South Carolina to contact a

represented party under the SC Consumer Protection Code (SCCPC). As asserted earlier,

the Defendant knew or should have known the Plaintiff was represented on December 12,

2016.

82.     Nevertheless, even if notice of representation does not revoke consent, the

Plaintiff and Plaintiff’s counsel revoked consent on multiple occasions. This is clearly

noted in the Defendant’s records.

83.     Therefore, all the calls made by the Defendant after the notice of representation

are violations of the Telephone Consumer Protection Act (TCPA).

84.     Upon information and belief, based on the records provided by the Defendant,

from December 14, 2016, after the Defendant was put on notice that the Plaintiff was

represented by counsel, until March 31, 2017, the Defendant contacted the Plaintiff at

least fifty-five (55) times. The Plaintiff is of the belief that the Defendant contacted her

more than their records suggest.


                                              17
  1:19-cv-03463-SAL          Date Filed 12/12/19     Entry Number 1        Page 18 of 19




85.    47 U.S.C. § 227(b)(3)(B) provides a plaintiff can recover for monetary losses or

$500 (whichever is greater) for each violation of that law. § 227(b)(3) states that the court

can award treble damages if it finds the violations of this section were knowing or willful.

86.    The calls by the Defendant to the Plaintiff were willful. The Plaintiff and

Plaintiff’s counsel providing the Defendant with continued notices of representation

prove the willfulness of the violations and the Defendants records acknowledge that the

Defendant knew the Plaintiff was represented and had asked the Defendant to stop the

harassing calls.

WHEREFORE, the Plaintiff, Deborah Hutto, respectfully prays for the following relief:

           a) Judgment against the Defendant pursuant to the first cause of action for

               violations of the South Carolina Consumer Protection Code.

           b) Judgment against the Defendant pursuant to the second cause of action for

               negligence.

           c) Judgment against the Defendant pursuant to the third cause of action for

               negligent/intentional infliction of emotional distress

           d) Judgment against the Defendant pursuant to the fourth cause of action for

               violations of the South Carolina Unfair Trade Practices Act. The Plaintiff

               asks the Court to award treble damages and attorneys fees as permitted by

               law.

           e) Judgment against the Defendant pursuant to the fifth cause of action for

               violations of the Telephone Consumer Protection Act. The Plaintiff asks




                                             18
 1:19-cv-03463-SAL       Date Filed 12/12/19      Entry Number 1        Page 19 of 19




             the Court to find the Defendant’s actions were knowing and willful and to

             award treble damages as permitted by law.

          f) For such other and further relief as the court shall deem appropriate.

Dated this December 12 , 2019.

                                            Respectfully Submitted,

                                            /s/ John R. Cantrell, Jr.
                                            Attorney for Plaintiff
                                            John R. Cantrell, Jr., Dist. Ct ID # 4951
                                            Cantrell Legal PC, PO Box 1276
                                            Goose Creek, SC 29445-1276
                                            843-797-2454 (office)
                                            309-213-0922 (fax)
                                            lawyer@comcast.net




                                          19
